UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7635



JOHN ERIC MAGBIE,

                                              Plaintiff - Appellant,

          versus


GENE JOHNSON; MR. HUFFMAN; WARDEN BASSETT; R.
B. PHILLIPS; MR. LOCKHART; CAPTAIN KELLEY;
MAJOR   K.   PICKEREL;   LIEUTENANT   SHREWER;
LIEUTENANT COMBS; MR. HAMMOND; W. BARBETTO;
MS. BARBETTO; OLSIN, Food Service Manager; MR.
SMITH; CORRECTIONAL OFFICER ROSS; SERGEANT
COX; DR. WATSON; JOHN DOE, Correction Officer;
MR. HATFIELD; S. FULLER; CORRECTIONAL OFFICER
BOSTIC,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-04-504-7)


Submitted:   February 9, 2005           Decided:     February 15, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Eric Magbie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Eric Magbie appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) action as frivolous pursuant

to 28 U.S.C. § 1915A(b)(1) (2000).     We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Magbie v. Johnson, No. CA-04-504-7 (W.D. Va. Aug. 31, 2004).           We

deny Magbie’s motion to appoint counsel.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -